Citation Nr: 1817932	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  04-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to exposure to an herbicide agent and/or asbestos.

2.  Entitlement to service connection for removal of lymph nodes, to include as due to exposure to an herbicide agent and/or asbestos and/or as secondary to colon cancer.

3.  Entitlement to service connection for a skin disability, to include as due to exposure to an herbicide agent and/or asbestos. 

4.  Entitlement to service connection for blindness in both eyes, to include as due to exposure to an herbicide agent and/or asbestos.

5.  Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from June 1965 to June 1969.  He died in December 2012.  The appellant is his surviving spouse who has been substituted for him in his claims (see April 2014 memorandum decision of United States Court of Appeals for Veterans Claims).

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia and a July 2013 rating decision of the VARO in St. Louis, Missouri. 

In January 2015 the Board remanded these matters for further development and in August 2015 the Board remanded the death benefits matter again as it had returned to the Board prematurely (development was still being performed with respect to the other matters at the AOJ level).  The Board also remanded the issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) for issuance of a statement of the case (SOC).  The RO issued an SOC in October 2016, but the appellant did not file a timely substantive appeal.  Therefore, the Board does not have jurisdiction over that issue.  


FINDINGS OF FACT

1.  The Veteran's service treatment records are negative for symptoms of colon cancer, a lymph node disability, a chronic skin disability, or blindness.

2.  The earliest post-service clinical evidence of colon cancer, a lymph node disability, a skin disability, or an eye disability is not for more than three decades after separation from service.

3.  The most probative evidence is against a finding that the Veteran had colon cancer, lymph node removal, a skin disability, or an eye disability (to include blindness) causally related to, or aggravated by service, to include exposure to an herbicide agent and/or asbestos.

4.  At the time of the Veteran's death in December 2012, he was in receipt of service connection for PTSD, diabetes mellitus, and bilateral lower extremity peripheral neuropathy.   

5.  The most probative evidence is against a finding that the Veteran's service-connected disabilities, either singly or in combination, were the principal or a contributory cause of his death.
 


CONCLUSIONS OF LAW

1.  The criteria for service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  
 
2.  The criteria for service connection for removal of lymph nodes have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

3.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

4.  The criteria for service connection for blindness in both eyes have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303.  

5.  The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met. 38 C.F.R. § 3.309 (e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e). Generally, the diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. §3.307 (a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service-connection for asbestos-related diseases

The Board notes there are no laws or regulations which specifically address service connection for disability due to asbestos exposure.  However, the VA Adjudication Procedure Manual, M21-1, and opinions of the Court and General Counsel provide guidance in adjudicating these claims. 

VA's M21-1 provides the following non-exclusive list of asbestos-related diseases/abnormalities: fibrosis, including asbestosis or interstitial pulmonary fibrosis; tumors; pleural effusions and fibrosis; pleural plaques, mesotheliomas of pleura and peritoneum; and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate). See M21-1, part IV, Subpart ii, Chapter 2, Section C, Topic 2(b).  However, service connection is not automatic and a probative medical nexus opinion is still required.

The M21-1 also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2(d). 

The M21-1 provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. Diagnostic indicators include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods. See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2(g).

Cause of Death

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312 (a). A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312 (b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1). 

Analysis

The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
The Veteran's Report of Medical Examination for Release from Active Duty purposes reflects that he denied boils, stomach, liver, or intestinal problems, skin diseases, rectal disease, or eye trouble.  In addition, no pertinent abnormalities were noted upon evaluation for separation.  His STRs are negative for pertinent complaints, and the only skin complaint was a cyst to the left cheek in May 1968. 

There are also no clinical records in the three decades after separation from service which reflect complaints of, or treatment for, one of the disabilities on appeal.  (1971 records reflect only ENT visits and x-ray therapy and do not state any specific disabilities, complaints, or symptoms.)  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the Veteran is competent to describe symptoms such as a skin rash, bumps, obvious blood in his stool, stomach pain, and vision complaints even though those symptoms were not recorded during service.  To the extent that the Veteran, or appellant, is asserting continuity of symptomatology from service, such statements are inconsistent with the contemporaneous evidence of record in service, to include the Veteran's denial of symptoms upon separation.  Moreover, his assertions are not supported by clinical records in the three decades after separation from service, and when he initially sought treatment after service, he did not report chronic symptoms since service and/or symptoms were not noted at that time.  In making such a credibility finding, the Board is not finding that the Veteran or the appellant had an intent to deceive.  Rather, they may simply have been mistaken in their recollections due to the fallibility of human memory for events that occurred many years in the past.
 
The Board finds that the STRs, which are contemporaneous to service, are more credible than the Veteran's statements made years after service and which were made for compensation purposes. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.)

Neither the Veteran nor the appellant has been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of herbicides, asbestos, skin disabilities, and cancer.  Moreover, neither the Veteran nor the appellant has been shown to be competent to diagnosis chloracne or other acneform disease consistent with chloracne.  The Board finds that such etiology findings and diagnosis fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board has also considered a June 2011 clinical update summary from the Princeton Vet Center in which the social worker stated that the Veteran has colon cancer as a result of service related agents such as asbestos and agent orange.  The Board finds that a social worker has not been shown to have the competency to make such a finding. 
 
The Board finds, as is discussed in further detail below, that the preponderance of the evidence is against the claims, and that, therefore, service connection is not warranted.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 
 
Herbicide Exposure 

The Veteran contended that during his active duty service in 1968, his ship, the USS James C. Owens, docked in Cam Ranh Bay, South Vietnam.  He alleged that, while the ship was docked in Cam Ranh Bay, he went on liberty and set foot in Vietnam.  Deck logs for the USS James C. Owens show that the ship entered Cam Ranh Bay in April 1968, and that it anchored there.  The Veteran submitted a May 1968 letter from the Commanding Officer of the USS James C. Owens, which notes that two thirds of the crew "set foot in Vietnam" while the ship was in Cam Ranh Bay.

The Veteran's service personnel records are negative for any indication that he went to Vietnam.  Although the Veteran's service personnel records do not confirm that he was in Vietnam during his active duty service, the Board finds the Veteran's statements that he was in Vietnam while on liberty from the USS James C. Owens while anchored in Cam Ranh Bay, South Vietnam, to be credible. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous evidence, although that alone may not bar a claim for service connection).  The Veteran's statements were consistent throughout the course of his appeal and, although they are not corroborated by his service personnel records, they are substantiated by deck logs and the May 1968 letter from his commanding officer.  As such, the preponderance of the evidence of record allows for the Veteran to be presumed to have been exposed to an herbicide agent during active military service. 

Asbestos Exposure

The Veteran alleged that, in 1965 while stationed aboard the USS Macdonough, he had to re-do asbestos steam lines and blowers and that asbestos dust was blowing heavily in the air and that he wore a mask to keep from inhaling the dust.  He also argued that he was exposed to asbestos while working in the fire room as a boiler tender aboard the USS James C. Owens, and that all the air he breathed in had to be piped in from above.  The Veteran's DD 214, notes his in-service specialty as a fireman.  VA's M21-1, Part IV, Subpart ii, Chapter 1 ,Section 1. 3.d.  describes the occupation of a fireman as having "highly probably" exposure to asbestos.  Accordingly, asbestos exposure in service is acknowledged.

Colon Cancer

Colon cancer is not a disease or disorder eligible for presumptive service connection based on exposure to an herbicide agent.  Colon cancer is a gastrointestinal cancer (see September 2017 VHA opinion by Dr. P. Navaran).  VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for gastrointestinal and digestive disease and gastrointestinal tract. See Notice, 68 Fed. Reg. 27630 -27641 (May 20, 2003).  Accordingly, service connection for colon cancer on a presumptive basis due to exposure to an herbicide agent is not warranted.  Thus, the Board will consider whether service connection is warranted on a direct incurrence basis.

The Veteran's service treatment records (STRs) are negative for any complaints of or treatment for colon cancer.  The post-service medical evidence of record shows numerous diagnoses of, and substantial treatment for, colon cancer, beginning more than three decades after separation from service.  

A March 2002 record (J. Peters Family Practice) reflects that the Veteran reported some blood in his stool.  In May 2003, the Veteran reported bleeding from his rectum.  He was found to have blood in his stool on occult testing.  A May 2006 computed tomography (CT) scan of the abdomen revealed no significant abnormality.  An August 2006 VA treatment record reflects the Veteran's complaints of feeling sick to his stomach all the time beginning five to six months before.  He reported blood in his stool.  In September 2006, the Veteran underwent a colonoscopy and endoscopy, which revealed seven polyps, which were non-cancerous. VA treatment records from October 2006 continue to note the Veteran's complaints of vague abdominal pain.  None of the records reflect continuity of symptoms since service. 

In March 2007, the Veteran to the Emergency Department with complaints of abdominal pain and nausea for one month.  In April 2007, the Veteran underwent a right hemicolectomy, with removal of a small mass.  The pathology report showed infiltrating adenocarcinoma.  The diagnosis was stage III colon cancer.  The Veteran underwent chemotherapy for colon cancer in September and October 2007.  Unfortunately, the Veteran was again diagnosed with colon cancer in December 2009.  In February 2010, three of six lymph nodes had metastatic cancer.  Thereafter, he was started on another regimen of chemotherapy.  A February 2010 abdominal CT revealed a soft tissue density consistent with metastatic disease, small retroperitoneal lymph nodes suspicious for metastatic disease, and no evidence of metastatic disease in the lung.  A September 2011 treatment record notes that the Veteran had a CT scan of the chest, abdomen, and pelvis that month, which showed multiple nodular densities in the chest and questionable metastatic lesions in the right and left lobes of the liver. 
 
An October 2011 treatment record reveals that the Veteran expressed concern over whether the recurrent cancer could be recurrent melanoma due to a prior history of ocular melanoma.  The VA physician noted that, "[a]though possible, his clinical course is far more consistent with recurrent colon cancer." The diagnosis was recurrent colon cancer, with extensive prior surgical interventions and chemotherapy.  In January 2012, the Veteran underwent another abdominal CT scan, which revealed enlarging retroperitoneal adenopathy and pulmonary metastases.  Another January 2012 treatment record reflects that a CT scan of the abdomen and pelvis from that month showed progressive and metastatic disease.

In support of the argument that the Veteran's colon cancer was related to an herbicide agent, the appellant cites to the report "Veterans and Agent Orange Update 2010" (National Academies Press 2011) ("VAO Update") in which a committee concluded that there was inadequate or insufficient evidence to conclude that there is a relationship between colorectal cancers and herbicide exposure. However, this report is not probative evidence that the Veteran's cancer was as likely as not caused by, or aggravated by, an herbicide agent.  The appellant has failed to demonstrate how a finding that there was inadequate or insufficient evidence to make a determination regarding a connection between herbicide exposure and colorectal cancer constitutes positive evidence in support of the claim.  

A March 2015 VA examination report (Dr. F.U.) reflects his opinion that it is less likely as not that the Veteran's colon cancer is related to herbicide agent exposure.  He stated that he had reviewed the pertinent literature and as per medical literature, enough study was not done to support the cause or aggravation effect relationship between colon cancer and herbicide exposure. 

Moreover, the September 2017 VHA opinion by Dr. Navaran reflects that it is less likely as not that the Veteran's colon cancer is related to the Veteran's presumed exposure to an herbicide agent.  Dr. Navaran's opinion is based on the prevalence of colon cancer in the general population, the fact that the majority of colon cancer patients do not have a history of herbicide agent exposure, and the current literature research (which he cites in his report).  

In sum, the preponderance of the evidence is against a finding that the Veteran had colon cancer in service, within decades after separation, or related to herbicide exposure.  Next, the Board will consider the contention that the Veteran's colon cancer was caused by, or aggravated by, alleged exposure to asbestos in service.  

VA Adjudication Procedures Manual (M21 1) reflects that asbestos exposure can produce many conditions including gastrointestinal tract cancer. See M21 1 pt IV Subpart ii ch 2 sec C.  However, the manual also notes that a specific disease that may result from exposure to asbestos includes "gastrointestinal cancer that develops in 10 percent of persons with asbestosis".  The Veteran has not been shown by competent credible evidence to have had asbestosis.  A December 2002 VA examination report reflects that "chest x-ray and pulmonary function tests are without any evidence of asbestos-related disease.  There is therefore, no objective evidence of any asbestos-related pulmonary problems."

A July 2016 opinion from Dr. W. Walker reflects that the risk factors for colon cancer are family history, diet, smoking, and obesity.  The clinical records reflect that the Veteran had been a smoker and had been diagnosed with morbid obesity (see e.g. March 2004 and April 2007 VA records). 

The September 2017 VHA opinion by Dr. Navaran reflects that it is less likely as not that the Veteran's colon cancer is related to any in-service exposure to asbestos.  Dr. Navaran's opinion is based on the prevalence of colon cancer in the general population, the fact that the majority of colon cancer patients do not have a history of asbestos exposure, and the current literature research (which he cites in his report).  

Based on the foregoing, the Board finds that service connection for colon cancer is not warranted.  The most probative evidence is against a finding that the Veteran's colon cancer, which manifested decades after separation from service, was causally related to, or aggravated by, service.  The probative evidence is against a finding that service connection is warranted on a presumptive basis and/or a non-presumptive basis.

Moreover, although the Veteran contends, as noted in further detail below, that he was told in 1970 that he may develop cancer, the competent credible evidence does not support a finding that his colon cancer began in service or within one year of service. 

Removal of Lymph Nodes

In September 2004, the Veteran filed a claim for entitlement to service connection for removal of lymph nodes under the arms, to include as due to Agent Orange.  He contended that he had boils (in the ears) and lymph nodes removed in March 1970, within a year of separation from service.  The Veteran's STRs are negative for any complaints or diagnoses of underarm lymph node disorder.  

There are no clinical records in the more than three decades after separation from service which support the contention of the Veteran as to having had lymph nodes removed in 1970.  1971 private records reflect ENT treatment which would support the Veteran's assertion of removal of boils from the ears, but they do not support a contention of removal of lymph nodes from under the arms.  Moreover, he was not competent to state that any lymph nodes were affected by in-service herbicide agent exposure and/or asbestos exposure.

A June 2009 VA record reflects the Veteran's report that he had the lymph nodes under his arms removed in 1970 after he was discharged from service.  He has further contended that he was told by the doctor in 1970 that he was probably going to develop cancer.  Although the Veteran was competent to state that he had some type of surgery under his arms, he had not been shown to be competent to state that his lymph nodes were removed.  Moreover, as the Court has noted "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In February 2010, an exploratory laparotomy was performed wherein the Veteran's lymph nodes under his arms were removed to determine if the colon cancer had metastasized.  Accordingly, the Veteran's lymph nodes were removed as a result of his nonservice-connected colon cancer.  As the Board has found that the Veteran's colon cancer is not related to his military service, service connection for the removal of his lymph nodes under the arms is not warranted 

In sum, there is no competent credible evidence as to lymph node removal in 1970, and even assuming arguendo that he had such removed, there is no competent credible evidence that such removal was somehow due to the incurrence of a disability in service and that he still has a disability related to such removal.  There is also no competent credible evidence of record that the Veteran's lymph nodes were subsequently removed due an incurrence of a disability in service.   


Skin disability

The earliest clinical evidence of a skin disability is not for several decades after separation from service.  Although the Veteran contended that he has chloracne, for which service connection may be granted on a presumptive basis due to herbicide exposure, there is no competent credible evidence that he had such a diagnosis.  Nor is there competent credible evidence that if he had chloracne or other acneform disease consistent with chloracne or porphyria cutanea tarda, or that it manifested to a degree of 10 percent within one year after the last date on which he was exposed to an herbicide agent, which is the required time-period for presumptive service connection for chloracne or other acneform disease consistent with chloracne or porphyria cutanea tarda.

Moreover, there is no competent credible evidence which supports a finding that it is as likely as not that he has any skin disability causally related to, or aggravated by, active service, to include exposure to an herbicide agent and/or asbestos.

Private records prior to 2003 are negative for a skin rash despite reflecting that the Veteran was seen for back complaints, congestion, abscess of a tooth, possible food poisoning, diabetes, emphysema, acute prostatitis, and lower abdominal pain.  A March 2002 private record (Dr. J. Peters) reflects that the Veteran had two warts removed from his neck, but is negative for any type of rash or chloracne.  If the Veteran had his neck examined to have two warts removed, it seems reasonable that if he had a rash or other skin disability it would have been noted in that clinical record.  

An October 2002 VA examination report for diabetes reflects that upon evaluation, the Veteran had two masses under his skin, both were mobile; no rash was noted although it was obvious that the clinician had examined the Veteran's skin as he felt the masses.  The Board finds that if the Veteran had a rash or other skin disability (e.g. chloracne), it would have been reasonable for it to have been noted in that record.

An April 2003 Duke University Record for the Veteran's melanoma of the left eye reflects that a review of his symptoms were negative except for his eye, diabetes, lipomas on the torso, and a hemorrhoidectomy.  As the Veteran was being seen for melanoma, it seems reasonable that if he had a skin disability such as a rash, it would have been noted.  Moreover, as lipomas were noted on the torso, it seems reasonable that if he had a rash or other skin disability, the clinician would have noted such in the clinical records.

Records in 2003 also reflect that the Veteran had multiple subcutaneous nodules of the left arm and left neck which were "grossly fibromas or possibly lipomas" (see June and November VA records).  A May 2003 record reflects a skin lesion, a November 2003 record reflects a skin rash and notes multiple scattered lesions on the buttock and groin area, and a December 2003 record reflects a skin rash.  

Notably, when undergoing an Agent Orange examination in October 2003, the Veteran reported a history of complaints, and did not report a rash.  It seems reasonable that if he had had a rash or skin disability since service, he would have reported it at this time.  His skin nodules in the arm were noted to have an onset of approximately four years earlier. 

A June 2004 VA treatment record reflects that the Veteran reported that he had a skin rash on his neck and back continuously since service in 1968 or 1969.  The Board finds that this is less than credible as it is inconsistent with the above noted records, to include the Veteran's denial of skin disability upon separation from service.  If the Veteran had a continuous rash since service, it would reasonably have been noted, and reported, when he was seen for a skin disability of the eye and a skin disability of the buttock.

A July 2004 VA examination for Agent Orange reflects that the Veteran reported a folliculitis type lesion on his buttocks area and that he was concerned about Agent Orange.  The physician indicated there were no appreciable lesions other than where he scratches himself and the buttocks area appeared clear.  He had some skin tags under his arms as well as in the rectal/buttocks area, but no worrisome lesions were appreciated.  The assessment was probably atopic dermatitis.  No other diagnosis is shown. 

Subsequent records note a rash in June 2005, lesions on the lower leg which are brown in June 2006, "no rash noted" in December 2006 or March 2007, and a skin rash down the back and posterior legs in September 2008.  In June 2009, the Veteran asserted that he had a long term rash on his neck and back which was pimply and itchy since discharge from service.  Again the Board finds that this statement is less than credible given its inconsistency with the above noted records upon separation from service, in 2002, and in 2003.

An October 2009 VA record reflects that the Veteran reported an itching rash to various parts of his body since August.  He reported that it had started on his left forearm with welts and spread, and that he had first noticed it after cutting wood; the assessment was contact dermatitis.  A December 2009 VA record reflects that the Veteran was seen for a rash above the ankles, and that he had multiple painful  nodules on his right upper arm, right forearm.  It was noted that they were  consistent with a nerve route similar in pain to shingles without a rash, and that the Veteran reported that they had been there for several years.  

There is no competent credible evidence that the Veteran's rash and/or skin nodules or other skin disability is causally related to, or aggravated by, active service, to include herbicide agent exposure and/or asbestos exposure.  Thus, service connection is not warranted.


Blindness 

The Veteran denied eye trouble upon separation from service.  The earliest clinical evidence of an eye disability is not until approximately 2003, more than three decades after separation from service.  (Prior to that time, the Veteran had denied blurred vision (e.g. see September 2000 J. Peters Family Practice record.) 

A February 2003 private record (Retina Consultants, PLLC) reflects that the Veteran stated that he "has not had any trouble with his eyes in the past.  States recently he awoke and had some double vision in the left eye."  He was diagnosed with choroidal melanoma.  A September 2003 VA clinical record reflects that the Veteran was totally blind in the left eye as a result of tumor surgery and radiation.  An October 2003 VA clinical record for Agent Orange purposes reflects that he reported that he had a history of postoperative melanoma of the left eye which was operated on at Duke University resulting in blindness in the left eye.  The examination report reflects left eye blindness and that the right eye had a small lesion over the lower eyelid.  Subsequent VA clinical records reflect that the Veteran was blind in the left eye, but not in the right eye (e.g. see February 2010).

There is no competent credible evidence that the Veteran's presumed exposure to an herbicide agent and/or asbestos caused eye blindness.

The probative clinical evidence is against a finding that the Veteran's left eye blindness was due to, or aggravated by, service or a service-connected disability.  To the contrary, it reflects that it was due to a nonservice-connected left eye melanoma. (Service connection for left eye melanoma was denied by the Board in November 2011.)  Moreover, the clinical evidence does not support that the Veteran was blind in the right eye.  

In sum, service connection for blindness is not warranted as the probative evidence is against a finding that the Veteran has blindness due to, or aggravated by, service and/or a service-connected disability.

Cause of the Veteran's death

The Veteran died in December 2012; his death certificate states that the immediate cause of death was colon cancer.  No underlying causes are listed.  At the time of his death, the Veteran was in receipt of service connection for posttraumatic stress disorder (PTSD), diabetes mellitus, and bilateral lower extremity peripheral neuropathy.   

The most competent medical evidence of record indicates that the Veteran died as a result of colon cancer which metastasized to (i.e. did not originate in) other parts of his body.  As he is not in receipt of service connection for colon cancer, service connection for the cause of his death is not warranted.

The Board also finds that the evidence does not support a finding that it is as likely as not that a service-connected disability (or disabilities) contributed substantially or materially, that such a disability combined to cause death, or that such a disability aided or lent assistance to the production of the Veteran's death.

(The Board notes that some records reflect that the Veteran had a history of chronic lymphocytic leukemia (CLL).  However, a December 2003 treatment record reflects that the note indicating that the Veteran had CLL was in error, and the Veteran was unaware of any diagnosis of CLL.  Regardless, even if the Veteran had had CLL, which is a disorder eligible for presumptive service connection based on exposure to Agent Orange, there is no evidence that he had CLL at the time of his death or that it caused or contributed to his death.)  

In sum, the Veteran died of a disability which was not caused by, or aggravated by, service, not presumed to have been caused by service, not caused by a service-connected disability, and not aggravated by a service-connected disability. 

Although the Board does not doubt the sincerity of the appellant's beliefs that the Veteran's death was somehow caused by his service/service-connected disabilities, the preponderance of the evidence is against the claim.  

Conclusion 

Lay statements as to the effects of herbicide and asbestos exposure are not sufficient evidence upon which to base a finding of service connection.  There is not competent credible evidence of continuity of symptoms since service.  Any opinion based on unsupported and/or less than credible evidence of continuity of symptoms since service lacks probative value.  The most probative evidence of record (i.e. the clinical (physician) opinions) is against a finding that service connection is warranted on any basis. 



ORDER

Entitlement to service connection for colon cancer, to include as due to exposure to an herbicide agent and/or asbestos, is denied.

Entitlement to service connection for removal of lymph nodes, to include as due to exposure to an herbicide agent and/or asbestos, and/or as secondary to colon cancer, is denied.

Entitlement to service connection for a skin disability, to include as due to exposure to an herbicide agent and/or asbestos is denied. 

Entitlement to service connection for blindness in both eyes, to include as due to exposure to an herbicide agent and/or asbestos is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


